DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-20 and 22-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 17-20 and 22-26, the prior art does not teach “…forming a lower portion on a first silicon substrate, wherein the lower portion includes (1) low voltage circuitry that includes at least one low voltage transistor and (2) data storage circuitry that includes a trench capacitor; forming an upper portion on a second silicon substrate, wherein the upper portion includes (1) at least one high voltage transistor, (2) pixel drive circuitry configured to drive a first organic light emitting diode (OLED), and (3) a first through-silicon via (TSV); joining the upper portion and the lower portion such that they are electrically connected via a single electrical connection point that includes the first TSV; and forming the first OLED such that it is electrically coupled with the pixel drive circuitry.”
Regarding claims 27-37, the prior art does not teach “…forming a plurality of lower portions on a first substrate, wherein each lower portion includes (1) low voltage circuitry that includes at least one low voltage transistor and (2) data storage circuitry that includes a trench capacitor; forming a plurality of upper portions on a second substrate, wherein each upper portion includes (1) at least one high voltage transistor, (2) pixel drive circuitry that comprises at least one high voltage transistor, and (3) a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang [2017/0358265], Or-Bach [2016/0218046], Dykaar [2016/0351642].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625